El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
I
El Sr. Ubaldino Jusino Figueroa (en adelante el recu-rrido) es farmacéutico licenciado y laboró para la peticio-naria, Walgreens de San Patricio, Inc. (en adelante Wal-greens), en la ciudad de Ponce, desde 1987 hasta que fue cesanteado en 20 de septiembre de 1995. El 1ro de abril de 1996, éste presentó reclamación judicial contra Walgreens en el Tribunal de Primera Instancia (en adelante TPI), Sala Superior de Ponce. Formuló varias causas de acción, a saber: que su despido fue injustificado, según la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.) (en adelante Ley 80); que su despido se debió a razones discri-minatorias e ilegales (i.e., discrimen por edad(1)), según la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.) (en adelante Ley 100); que su despido se debió a una interferencia culposa de tercero en la relación contractual existente entre Walgreens y el recurrido al amparo de la jurisprudencia de este Tribunal y del Art. 1802 del Có-digo Civil, 31 L.P.R.A. see. 5141; y que su despido causó daños y perjuicios compensables a base de la doctrina ge*567neral de la culpa aquiliana del Art. 1802 del Código Civil, supra. (2)
El recurrido también nombró como parte demandada a la Sra. Iris V. Ortiz (en adelante Sra. Ortiz). La Sra. Ortiz también es farmacéutica licenciada y se desempeñaba como Farmacéutico Regente en la sucursal de Walgreens en Ponce a la fecha del despido.(3) El recurrido alega que el discrimen del cual él fue objeto fue directamente instigado por ésta mediante “una campaña dirigida” en su contra.(4) Por tanto, alegó que, jurídicamente, dichos actos constitu-yen una “intervención” o “interferencia” intencional e ilegal con el contrato laboral que existía entre él y Walgreens.
Por su parte, Walgreens contestó la demanda el 10 de septiembre de 1996.(5) En esencia, negó las alegaciones de que el despido fue injustificado o discriminatorio. Asi-*568mismo, alegó que la separación del recurrido de su empleo se debió exclusivamente a actuaciones que sólo le eran im-putables a éste, y aseveró que el recurrido nunca fue objeto de discrimen en el lugar de trabajo. Además, alegó como defensa afirmativa que la destitución del recurrido respon-dió exclusivamente a que éste incurrió en repetidas y graves violaciones a las normas de la compañía en el desem-peño de sus funciones como farmacéutico, tales como haberle suministrado fármacos erróneos a clientes y haber suministrado medicamentos controlados sin que haya me-diado receta de un médico autorizado, entre otras.(6) Negó, por último, que haya habido alguna interferencia con el contrato de empleo por parte de la Sra. Ortiz.
Luego de varios procedimientos, el 14 de septiembre de 1998, el recurrido presentó solicitud de sentencia sumaria al amparo de la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III. En apoyo de su solicitud, argumentó que su despido fue injusto e ilegal porque supuestamente no se siguió el procedimiento establecido en la reglamentación interna de la entidad. A dicha solicitud se opuso Walgreens.
El 21 de junio de 1999, Walgreens también presentó una solicitud de sentencia sumaria. En ésta reiteró que el des-pido respondió exclusivamente a que el recurrido había co-metido graves faltas en el desempeño de su trabajo. Indicó además que el recurrido violó en repetidas ocasiones el re-*569glamento interno de la empresa y que, pese a las amones-taciones, fue sumamente negligente en el desempeño de sus funciones. Asimismo Walgreens volvió a comparecer ante el TPI, el 8 de julio de 1999, mediante moción, solici-tando la desestimación de la reclamación por la alegada interferencia culposa de contrato.(7)
El 4 de octubre de 1999, el TPI dictó sentencia sumaria a favor de Walgreens al amparo de la Regla 36 de Procedi-miento Civil, supra.i8) En consecuencia, desestimó cada una de las reclamaciones presentadas por el recurrido, in-cluidas las de despido injustificado y de discrimen por ra-zón de edad. El foro de instancia resolvió que, a base de la prueba documental presentada, no cabía duda de que “ [a] 1 Sr. Ubaldino Jusino se le brindó oportunidad suficiente para que corrigiera las faltas por él incurridas, aún cuando entendemos que no era necesario ni obligatorio el que se le brindaran, debido a la naturaleza de las faltas incurridas por el Sr. Ubaldino Jusino”. Apéndice, Parte I, pág. 43. Además, sentenció que “[l]a decisión de despido del Sr. Ub-aldino Jusino se tomó en consideración del buen y normal funcionamiento de Walgreens, así como la seguridad de las personas a quienes Walgreens brinda sus servicios de recetario”. (Énfasis suplido.) Apéndice, Parte I, pág. 43.
De igual forma, desestimó la acción de daños por inter-ferencia culposa de contrato que pendía en contra de la Sra. Ortiz. El TPI también declaró improcedente la solici-tud de sentencia sumaria hecha por el recurrido, al razo-nar que:
A diferencia de la parte demandante, la codemandada Wal-greens apoyó sus alegaciones con declaraciones juradas y pro-veyó prueba que de ser presentada en la vista en su fondo hubiera sido admitida a tenor con las Reglas de Evidencia. Según surge del texto de la Regla 36.5 de Procedimiento Civil, *57032 L.P.R.A. Ap. Ill, tras la presentación de una solicitud de sentencia sumaria, “la parte contraria no podrá descansar so-lamente en las aseveraciones o negaciones contenidas en sus alegaciones, sino que vendrá obligada a contestar en forma tan detallada y específica, como lo hubiere hecho el promo-vente, exponiendo aquellos hechos pertinentes a la controver-sia real que debe ser dilucidado en un juicio.” Los demandan-tes venían obligados en la misma forma en que la codemandada planteó sus alegaciones, es decir, los demandan-tes no presentaron prueba que apoyara su oposición a la soli-citud de sentencia sumaria presentada por Walgreens. La co-demandada demostró que no existe controversia real en cuanto a ningún hecho material y que como cuestión de dere-cho debe dictarse sentencia sumaria a favor de ella/9) Apén-dice, Parte I, pág. 41.
Inconforme, el recurrido recurrió al Tribunal de Circuito de Apelaciones (en adelante TCA) mediante recurso de apelación. El 22 de mayo de 2000 el TCA emitió sentencia para confirmar y revocar en parte la dictada por el TPI. Si bien entendió que fue correcta la determinación del TPI de desestimar la reclamación por interferencia culposa con el contrato, resolvió, luego de reiterar la casuística de este Tribunal, que el foro apelado había errado al desestimar las reclamaciones por despido injustificado y discrimen por edad.
Walgreens acude ante nos mediante recurso de certiora-ri(10) planteando el siguiente error:
A. Erró el Tribunal de Circuito de Apelaciones al determinar que este caso no podía resolverse sumariamente [toda vez que:]
1. La parte recurrida no demostró que exista controversia real y sustancial de hechos materiales que impidan disponer del caso por la vía sumaria.
2. El estado mental del demandante al cometer las faltas que provocaron su despido no es pertinente para efectos de dictar sentencia sumaria en este caso, una vez Walgreens ha estable-*571cido dichas faltas y éstas tampoco han sido controvertidas por la parte recurrida. Petición de certiorari, Parte I, pág. 9.
Acordamos expedir el certiorari el 13 de octubre de 2000. Las partes han comparecido con sus respectivos alegatos. Luego de analizar el caso, procedemos a resolver.
HH 5 — H
Primeramente, resulta conveniente repasar el esquema legal sobre el cual el recurrido basó su reclamación judicial.
A. Ley 80 y “justa causa”
En primer lugar, el recurrido sostuvo que su destitución no cumplió con el requisito de “causa justa” dispuesto en la Ley 80.
 La Ley 80 tiene un valioso propósito social y coer-citivo, a saber, sancionar que un patrono despida a su em-pleado u empleada salvo que demuestre una causa justifi-cada para ello. En otras palabras, tiene el propósito de brindarles mayor protección a los trabajadores de Puerto Rico. Igualmente, tiene un fin reparador, pues provee re-medios justicieros y consubstanciales con los daños que puede haberle causado a un cesanteado un despido injustificado. Beauchamp v. Holsum Bakers of P.R., 116 D.P.R. 522, 526 (1985).
En vista de su propósito reparador, la Ley 80 debe siem-pre interpretarse de manera liberal y favorable al empleado. Belk v. Martínez, 146 D.P.R. 215 (1998); Martí-nez Reyes v. Tribunal Superior, 104 D.P.R. 407 (1975).(11)
*572Ahora bien, la Ley 80 no define el término “despido sin justa causa”. Sólo enumera, a modo general, una serie de circunstancias que justifican el despido de un empleado u empleada. Así, pues, el Art. 2 de la Ley 80 (29 L.P.R.A. sec. 185b) dispone en parte que:
Se entenderá por justa causa para el despido de un em-pleado de un establecimiento:
(a) Que el obrero siga un patrón de conducta impropia o desordenada.
(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del producto que se produce o maneja por el establecimiento.
(c) Violación reiterada por el empleado de las reglas y regla-mentos razonables establecidas para el funcionamiento del es-tablecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
(d) Cierre total, temporero o parcial de las operaciones del establecimiento.
(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cambios en los servicios rendidos al público.
(0 Reducciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganan-cias, anticipadas o que prevalecen al ocurrir el despido. (Énfa-sis suplido.)
Obviamente, ante la dificultad que representa intentar establecer y enumerar en un estatuto todas las posibles situaciones que podrían justificar un despido, los tribunales tenemos la obligación de evaluar situaciones, no contenidas de forma expresa por la Ley 80, para determinar si medió, o no, justa causa para el despido de un trabajador.(12) De hecho, en el caso Srio. del Trabajo v. I.T.T., 108 D.RR. 536, 542 (1979), indicamos que la “[l]ey *573no pretende ni puede ... ser un código de conducta conte-niendo una lista de faltas claramente definidas y la san-ción que corresponde a cada una y en cada instancia, si ha de ser reprimenda, suspensión o despido. Esa es opción del patrono que puede adoptar reglas y reglamentos razona-bles que estime necesarios para el buen funcionamiento de la empresa”. (Escolio y énfasis suprimidos.) Así pues, los patronos pueden aprobar reglamentos internos y estable-cer las normas de conducta en el lugar de trabajo que esti-men necesarias, y los empleados estarán sujetos a ellos, siempre y cuando éstos cumplan con el criterio de razonabilidad.
A tales efectos, las violaciones de las normas del empleo constituirán “justa causa” para el despido cuando el pa-trono logre demostrar: (1) que las reglas establecidas para el funcionamiento del establecimiento son razonables, (2) que le suministró una copia escrita de dichas normas al empleado, y (3) que el empleado las violó en reiteradas ocasiones. Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989).
Del mismo modo, debemos señalar que la Ley 80 no favorece el despido como sanción a la primera falta, como regla general. Srio. del Trabajo v. I.T.T., supra. Sin embargo, dicha regla no es absoluta. Hemos sido enfáticos al advertir que la Ley 80 no veda por completo la alternativa de despedir a un empleado que haya cometido solamente una falta. Empero, también hemos explicado que la falta que dé lugar al despido tiene que ser de tal seriedad o naturaleza, tan grave, tan lesiva a la paz y al buen orden de la empresa, que resulte imprudente tener que esperar su reiteración para destituir al empleado. Delgado Zayas v. Hosp. Int. Med. Avanzada, 137 D.P.R. 643 (1994). En otras palabras, el patrono tiene el peso de demostrar que el empleado cometió una falta cuya intensidad de agravio haga precisa la destitución, para proteger la buena marcha de la *574empresa y la seguridad de las personas que allí laboran, o incluso de terceros que la visitan.
B. Ley 100 y el discrimen en el empleo
En segundo lugar, el recurrido alegó que fue destituido de su empleo debido a su edad, y que ello constituyó un acto ilegal y discriminatorio, según la Ley 100.
En el pasado hemos indicado que la génesis de la Ley 100, en 1959, respondió al elevado propósito de desarraigar la indeseable práctica social de muchos patronos de discriminar contra los empleados (y aspirantes a empleo) exclusivamente por razón de su edad, raza, color, sexo, origen social o nacional, condición social, ideas políticas o religiosas. Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1, 4 (1994); Cardona v. Depto. Recreación y Deportes, 129 D.P.R. 557 (1991); García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988). La Ley 100 lo que ha hecho simplemente es instrumentar esa política pública, estableciendo a favor del empleado una causa de acción civil por daños. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985).
El Art. 3 de dicha Ley 100 (29 L.P.R.A. see. 148) establece una presunción controvertible de discrimen favorable al empleado, que obliga al patrono a probar que el despido no fue discriminatorio. Empero, hemos resuelto que, a diferencia de la doctrina federal, ello no significa que en nuestra jurisdicción sea necesario que el patrono "articule” afirmativamente una explicación razonable para el despido. Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 53 (1983). Basta con que el patrono pruebe, aun mediante evidencia circunstancial, que la razón para el despido no fue discriminatoria para que la presunción quede destruida. Ibáñez v. Molinos de P.R., Inc., supra.(13)
*575Conviene aclarar, por último, que una reclamación de discrimen bajo la Ley 100 podría ser improcedente si, a pesar de no existir “justa causa” para el despido bajo cualquier otra ley, el patrono prueba que éste no fue discriminatorio, Rivera Aguila v. K-Mart de RR., supra, pág. 609.
C. Interferencia culposa de contrato
Finalmente, el recurrido planteó en su demanda que la Sra. Ortiz, quien, como indicamos anteriormente, fue ge-rente de la sucursal de Walgreens de Ponce en donde tra-bajaba éste, interfirió intencional e ilegalmente con el con-trato laboral que existía entre él y Walgreens, ya que ésta supuestamente lo instigó mediante “una campaña dirigi-da” en su contra.
En Gen. Office Prods, v. A.M. Capen’s Sons, 115 D.P.R. 553 (1984), reconocimos por primera vez que el Art. 1802 del Código Civil, supra, permite la acción por interfe-rencia culposa de terceros con obligaciones contractuales ajenas. Es decir, una acción en daños contra un tercero que, con intención cuasidelictual o culposa, interfiere con las relaciones contractuales de otro. Decimos cuasidelic-tual o culposa porque la doctrina exige que, para incurrir en responsabilidad, el tercero que interfiere debe saber que ha de producirse la lesión. L. Diez-Picazo y A. Gullón, Sis-tema de Derecho Civil, 3ra ed., Madrid, Ed. Tecnos, 1982, Vol. II, pág. 109. Asimismo, hemos expuesto que la respon-sabilidad del tercero que interfiere con el contrato es com-partida solidariamente con el contratante que, a sabien-das, lo incumple. Gen. Office Prods, v. A.M. Capen’s Sons, supra.
Los elementos constitutivos de la acción son cuatro (4); a saber, debe probarse: (1) la existencia de un con-*576trato; (2) que medió culpa, es decir, que el tercero actuó intencionalmente, con conocimiento de la existencia del contrato y que, al interferir con éste, se causaría perjuicio; (3) que se ocasionó un daño, y (4) un nexo causal entre el daño y el acto culposo, o sea, que el daño fue consecuencia de la actuación culposa del tercero. Dolphin Int’l of P.R. v. Ryder Truck Lines, 127 D.P.R. 869, 879 (1991).
Con ese marco jurídico en mente, pasamos a examinar el mecanismo procesal de sentencia sumaria.
HH HH HH
La moción de sentencia sumaria es aquella que solicita que se dicte sentencia a favor del promovente, basándose en la prueba que a la moción se acompaña, sin necesidad de que se celebre vista en su fondo, y en casos donde en realidad no exista controversia real sobre ningún hecho material en el caso.(14) Es decir, que si el juzgador estima que no hay hechos medulares en controversia, y el pleito únicamente presenta cuestiones de derecho, podrá disponerse del asunto mediante sentencia sumaria. Pérez v. Concepción, 104 D.P.R. 83 (1975); Padín v. Rossi, 100 D.P.R. 259 (1971); R & R Shoe Corp. v. García Rodríguez, 95 D.P.R. 571 (1967). El mecanismo de sentencia sumaria responde al propósito de aligerar la conclusión de los pleitos eliminando el juicio en su fondo, pero siempre y cuando no exista una legítima disputa de hecho a ser dirimida, de modo que lo restante sea aplicar el derecho solamente. Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993); Corp. Presiding Bishop CJC ofLDS v. Purcell, 117 D.P.R. 714, 720-721 (1986); Roth v. Lugo, 87 D.P.R. 386, 392 (1963).
La Regla 36.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que se podrá dictar sentencia *577sumaria si las alegaciones, deposiciones, contestaciones a interrogatorios y admisiones ofrecidas, en unión a las de-claraciones juradas, si las hubiere, demostrasen que no hay controversia real sustancial en cuanto a ningún hecho medular y que, como cuestión de derecho, debe dictarse sentencia sumaria a favor de la parte promovente. A dife-rencia de otras —tales como la moción de desestimación— la moción de sentencia sumaria no se considera a base de las alegaciones solamente, como regla general, sino a base de declaraciones juradas y otros documentos admisibles como evidencia. (15) Procede aunque se hayan alegado he-chos que aparenten estar en controversia, pero cuando el promovente logre demostrar preponderantemente, y me-diante dicha prueba documental, que en el fondo no existe controversia sobre los hechos medulares. En tales casos, la parte promovida tiene que defenderse de la misma forma, es decir, apoyándose a su vez de documentos u otra eviden-cia admisible. En otras palabras, la parte contraria no puede descansar solamente en las aseveraciones conteni-das en sus propias alegaciones, sino que viene obligada a contestar la solicitud del promovente de forma detallada y específica, y con prueba. (16) “De no hacerlo así, se dictará sentencia en su contra ... si procediere”. Regla 36.5 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III; Pinero v. A.A.A., 146 D.P.R. 890, 904 (1998). En fin, es necesario demostrar afir-mativamente que se cuenta con evidencia aceptable, admi-*578sible y suficiente para ser presentada en un juicio. Y tam-bién se requiere que se presenten hechos que sean admisibles como evidencia en un juicio. Piñero v. A.A.A., supra. El promovido simplemente no puede cruzarse de brazos y descansar en las aseveraciones de sus escritos judiciales. Sánchez v. Aut. de los Puertos, 153 D.P.R. 559 (2001). Tiene la obligación de formular una oposición sus-tentada con prueba adecuada en derecho.
Ahora bien, siempre hemos advertido enfáticamente que el sólo hecho de no presentar evidencia que contro-vierta la presentada por la parte promovente no implica que la sentencia sumaria procederá automáticamente. PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881, 913 (1994); Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992); Consejo Tit. C. Parkside v. MGIC Fin. Corp., 128 D.P.R. 538 (1991); Cuadrado Lugo v. Santiago Rodrí-guez, 126 D.P.R. 272 (1990); Flores v. Municipio de Caguas, 114 D.P.R. 521 (1983).
Asimismo, hemos subrayado que este mecanismo es un remedio discrecional extraordinario que únicamente se concederá cuando la evidencia que se presente con la moción establezca con claridad —es decir, preponderantemente— la existencia de un derecho, de manera que sólo procederá en casos claros, cuando el Tribunal tenga ante sí la verdad sobre todos los hechos pertinentes. PFZ Props., Inc. v. Gen. Acc. Ins. Co., supra, pág. 912; Corp. Presiding Bishop CJC of LDS v. Purcell, supra.
Siendo la sentencia sumaria un remedio discrecional, el principio rector para su utilización es el sabio discerni-miento del juzgador, ya que, mal utilizada, puede prestarse para despojar a un litigante de su día en corte, principio elemental del debido procedimiento de ley. Roig Com. Bank v. Rosario Girino, 126 D.P.R. 613, 617 (1990).(17) Cualquier *579duda acerca de la existencia de una controversia real sobre los hechos medulares del caso deberá resolverse contra la parte que la solicita. Cuadrado Lugo v. Santiago Rodrí-guez, supra, pág. 279.
Cónsono con lo anterior, hemos resuelto que existen litigios y controversias que por su naturaleza no resulta aconsejable resolverlos mediante una sentencia dictada sumariamente; ello, en vista de que en tales casos un tribunal difícilmente podrá reunir ante sí toda la verdad de los hechos a través de affidávits, deposiciones o declaraciones juradas. Soto v. Hotel Caribe Hilton, 137 D.P.R. 294, 311 (1994); García López v. Méndez García, 88 D.P.R. 363, 379 (1963). Incluso hemos identificado como posibles controversias de esta naturaleza aquellas que contienen elementos subjetivos, es decir, aquellas en las que el factor credibilidad juegue un papel esencial o decisivo para llegar a la verdad, y donde un litigante dependa “ ‘en gran parte de lo que extraiga del contrario en el curso de un juicio vivo’ ”. Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563, 577 (1997). Específicamente, hemos establecido que en “los casos en que se plantea si hay o no negligencia ... o en los que resulta importante determinar el estado mental ... de ordinario no deben resolverse por la vía sumaria”. Cuadrado Lugo v. Santiago Rodríguez, supra, pág. 279. Asimismo, hemos apuntado que, en el sano ejercicio de su discreción, un tribunal no debe resolver sumariamente casos complejos o casos que involucren cuestiones de interés público. Cuadrado Lugo v. Santiago Rodríguez, supra, pág. 280.
En esa vena, conocida es la política pautada por este Tribunal de que, como regla general, no se favorece la adjudicación sumaria en casos de discrimen en el lugar del trabajo, ya que, de ordinario, contienen elementos subjeti-*580vos y de intención, en donde hay que hacer determinacio-nes basadas en la credibilidad de varios protagonistas. Véanse: Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990) (discrimen por razón de sexo); Soto v. Hotel Caribe Hilton, supra, pág. 302 (discrimen por razón de edad). Hemos insistido.vez tras vez que dicha norma es de fundamental importancia toda vez que las reclamacio-nes de discrimen en el empleo en nuestra jurisdicción es-tán revestidas de un “alto interés público”. Soto v. Hotel Caribe Hilton, supra, pág. 306. Hoy reiteramos y reafirma-mos dicha norma, puesto que reconocemos su fundamental importancia para la obtención soluciones ecuánimes en las reclamaciones laborales por discrimen.
h-i <1
Ahora bien, no podemos pasar por alto que los hechos en el caso de autos plantean unas circunstancias muy parti-culares, también revestidas de un alto interés público. A saber, el presente caso trata acerca de una ocupación alta-mente reglamentada en nuestra jurisdicción — la farmacia. El presente caso requiere, pues, que al adjudicar se con-cuerden, en lo posible, estos dos intereses importantes.
El ejercicio de la farmacia en Puerto Rico está reglamentado por la Ley Núm. 282 de 15 de mayo de 1945, según enmendada, conocida como la Ley de Farmacia de Puerto Rico, 20 L.P.R.A. see. 381 et seq. La See. 3 de dicha ley, 20 L.P.R.A. see. 382, en lo pertinente dispone que “farmacéutico” es la “persona autorizada por el Secretario de Salud para ejercer la profesión farmacéutica, preparar, fabricar, distribuir y vender productos farmacéuticos, productos químicos, medicinas, drogas y venenos”.!18) Me-*581diante dicha ley se dispuso la creación de una Junta de Farmacia para que reglamente la profesión y la supervise. Concretamente, la Junta de Farmacia es el organismo ad-ministrativo que tiene facultad para suspender, revocar o cancelar la licencia de cualquier farmacéutico, a base de las múltiples causas que enumera su reglamento y la Ley de Farmacia de Puerto Rico.
La See. 24 de la Ley de Farmacia, 20 L.P.R.A. see. 403, dispone claramente que actuar en contravención a ésta constituye delito menos grave. Por su parte, la Parte V, Art. 1(b)(6) y (7) del Reglamento General de la Junta de Farmacia de Puerto Rico dispone que “[l]a Junta podrá denegar, suspender o revocar una licencia o certificado cuando haya determinado que el farmacéutico o auxiliar de farmacia ha incurrido en ... casos en los cuales su conducta profesional, sus actuaciones o condiciones físicas constituyan un peligro para la salud pública. ... [Y e]n caso[s] de negligencia o conducta profesional impropia cuando actúa como farmacéutico preceptor a tenor de las leyes y reglamentos de [la] Junta”. (Énfasis suplido.)(19) De todo lo anterior se despunta el hecho de que la industria farmacéutica es una altamente reglamentada, y además que la responsabilidad impuesta a los farmacéuticos licenciados ciertamente es seria.
Un examen de las conclusiones de hecho del TPI sobre los cuales no existe una controversia real, establece que:
*5821. El contrato laboral entre Walgreens y el recurrido “era uno terminable [por] voluntad de las partes”, es decir, era un contrato sin término fijo. Apéndice, Parte I, pág. 35.
2. En 27 de agosto de 1987, al inicio de la relación laboral, el recurrido recibió documentación escrita que in-dicaba claramente cuál era, y es, “la política pública de descuento de la compañía”. Apéndice, Parte I, pág. 35. El recurrido acreditó con su firma haber recibido copia de ésta. Dicha documentación advertía a los empleados que “no podrán otorgar descuentos a familiares no inmediatos o amigos, a menos que dicho descuento haya sido previa-mente aprobado por el gerente”. Id. La documentación in-dica claramente, además, que violar dicha norma consti-tuía un acto “deshonesto”. Y el recurrido violó dicha norma pues “otorgó descuentos no autorizados”.
3. El recurrido permitió que una compañera y coem-pleada “se [l]levara 100 pastillas de Fioricet genérico, a sa-biendas de que dicho medicamento no se puede despachar sin receta por tratarse de un medicamento clasificado como Control II”. (Enfasis suplido.) Apéndice, Parte I, pág. 35.
4. El 9 de octubre de 1993 el recurrido expidió “un me-dicamento sin verificar que faltaban firmas en la receta del medicamento lo cual era necesario por tratarse de una re-ceta de narcótico clasificado como Control IF. (Enfasis suplido.) Apéndice, Parte I, pág. 35.
5. En noviembre de 1994, el recurrido “fue amonestado de forma verbal y escrita por {una] falta en sus labores como licenciado en el recetario luego de que en una audi-toria realizada por el Sr. José Tirado, Especialista de Pre-vención de P[é]rdidas de Walgreens, reveló que el [recurrido] no había seguido las políticas de despacho de medicamentos de la farmacia. En la referida auditoría se encontraron recetas sin firmar y sin dirección. En el inven-tario perpetuo de narcóticos se encontró un descuadre en Demerol 100 mg, Demerol 50 mg y Demerol 25 mg, fuera *583del orden de fechas y pasadas a lápiz, en vez de estar en orden cronológico, al día y en tinta indeleble. A raíz de estos incidentes, se le señal[ó] al [recurrido] que parte de sus funciones como licenciado era verificar firmas, fechas y dirección en las recetas, así como las firmas de los licencia-dos en los registros de los planes médicos y los registros para las repeticiones de medicamentos”. (Enfasis suplido.) Apéndice, Parte I, pág. 35.
6. El 6 de diciembre de 1994 el recurrido verificó una receta a un cliente de apellido Cartagena y notó que ésta había sido alterada a pesar de que ello era evidente y que aparecía el medicamento Demerol con un tipo de letra distinta. Este hecho surgió luego de que el médico que au-torizó la receta, el Dr. José Quiles, llamó a Walgreens para informar que poseía evidencia de que su paciente había alterado dicha receta.
7. Aproximadamente un mes antes de su destitución, en 8 de agosto de 1995, el recurrido recibió de un cliente una receta médica que autorizaba la expedición del fár-maco denominado Percocet. El recurrido, empero, le expi-dió un medicamento distinto, y a más de esto, “no tomó las medidas pertinentes para remediar dicho error”. (Enfasis suplido.) Apéndice, Parte I, pág. 36. Es decir, no se comu-nicó con el cliente para verificar su estado de salud.
8. El recurrido fue suspendido de empleo y sueldo el 14 de septiembre de 1995.
9. “El 20 de septiembre de 1995, el Sr. José Matos se reunió con el Sr. Jusino, el Sr. Sigfredo Carrero, el Ledo. Roberto Ortiz y la Leda. Iris Ortiz en la referida farmacia de Ponce. En esa ocasión, el Sr. Matos confrontó al Sr. Ju-sino con varias alegaciones de irregularidades en el área de recetario de la farmacia”. Apéndice, Parte I, pág. 36. Y en dicha reunión, inclusive, el recurrido “admitió haber co-metido una serie de faltas en su trabajo”. Apéndice, Parte I, *584pág. 36. Ese día fue despedido. Tenía sesenta y dos (62) años de edad.
10. Al momento del despido, estaba en vigor un manual de orientación para empleados titulado “Personnel Policy” —con versiones tanto en español como en inglés— en el cual se indicaba cuál es el procedimiento disciplinario que seguir en casos de despido. El manual advierte especí-ficamente “que no se despedirá a un empleado por una sola violación”, sino que antes de ser despedido, deberá haber recibido “una amonestación oral, una advertencia escrita y una suspensión sin paga”. Apéndice, Parte I, pág. 36. No obstante, indica que un empleado “podrá ser despedido in-mediatamente en los casos expresamente indicados en los manuales” como, por ejemplo, “beber ... licor o usar narcó-ticos durante las horas de trabajo, cometer fraude, incurrir en conducta deshonesta o actuar negligentemente”. (Enfasis suplido.) Id.
11. “Luego del despido del [recurrido], empleados más jóvenes contin[uaron] realizando las funciones que él lle-vaba a cabo”. Apéndice, Parte I, pág. 37.
Estos hechos surgen de los documentos juramentados que sometió Walgreens al TPI cuando presentó moción de sentencia sumaria el 21 de junio de 1999. Es decir, Wal-greens apoyó sus alegaciones y su solicitud de sentencia sumaria con declaraciones juradas, y proveyó prueba sufi-ciente, adecuada, y admisible, tal como lo exige la Regla 36 de Procedimiento Civil, supra. Ante dicha prueba el recu-rrido simplemente no podía cruzarse de brazos, sino que tenía la obligación de oponerse, a su vez, con declaraciones juradas y documentación detallada y específica, que pu-diese controvertir los hechos alegados por Walgreens. Sin embargo, éste se limitó meramente a formular alegaciones insubstanciales en contra de Walgreens. Por tanto, es obvio que falló en cumplir la ineludible responsabilidad procesal que le imponía la Regla 36 de Procedimiento Civil, supra, de oponerse con declaraciones juradas y documentación de-*585tallada, para controvertir los hechos alegados por Walgreens. Por ende, como cuestión de derecho, procedía dictar sentencia sumaria.
No podemos cerrar nuestros ojos ante la manera de pro-ceder, tan negligente, del recurrido en el cumplimiento de sus responsabilidades como farmacéutico licenciado y par-ticularmente por su descuidado desempeño en una drogue-ría que brinda servicio a una comunidad entera. Al igual que el TPI, somos del criterio que las faltas cometidas por el recurrido fueron de tal naturaleza, tan graves, tan se-rias, tan lesivas al buen orden de la empresa, que hubiese resultado imprudente o negligente que Walgreens esperara su repetición para actuar. Delgado Zayas v. Hosp. Int. Med. Avanzada, supra. Con su conducta, el recurrido demostró mal juicio, deshonestidad y una grave falta de cuidado en el desempeño de su labor. Sin duda, su conducta profesio-nal fue impropia.
Asimismo, coincidimos enteramente con el TPI en que la conducta del recurrido llegó al punto de poner en riesgo la salud de los clientes de Walgreens. El recurrido se des-empeñaba como farmacéutico licenciado, función revestida de un alto interés público, que exige de aquellos que la realizan que lo hagan dentro de los más altos estándares de cuidado. Expender medicamentos equivocados sin to-mar luego las medidas de precaución para prevenir algún daño, y despachar medicinas sin que haya mediado receta alguna que las autorice, ciertamente constituye conducta de naturaleza grave. Los hechos específicos del presente caso avalan la conclusión de que una simple amonestación no hubiese sido suficiente.(20) La conducta del recurrido no tan sólo atentaba contra el buen funcionamiento de la em-presa, sino que ponía en riesgo la salud y vida de los clien-*586tes de Walgreens. Su conducta profesional y sus actos cons-tituyeron un peligro para la salud pública.
Walgreens demostró, mediante evidencia documental irrefutada, que el recurrido cometió, en varias ocasiones, faltas cuya intensidad de agravio justificaban su destitución. El proceder de Walgreens fue necesario para proteger la buena marcha de la empresa, la seguridad y el bienestar de las personas que allí laboran, y particular-mente de los clientes a quien Walgreens le brinda servicio diariamente.
Por tanto, con relación a la causa de acción bajo la Ley 80, somos del criterio de que Walgreens logró demostrar clara y preponderantemente, mediante prueba documental adecuada, la existencia de justa causa para el despido del recurrido.
Además, con respecto a la reclamación de discrimen por edad bajo la Ley 100, toda la prueba apunta claramente a que la razón del despido del recurrido de modo alguno se debió a razones discriminatorias a causa de su edad; al contrario, surge de los documentos ofrecidos por Walgreens que su despido se debió a un desempeño sumamente negligente. El recurrido no ha ofrecido prueba en contrario; por ello, creemos, al igual que el TPI, que quedó controver-tida la presunción de discrimen.
Finalmente, la causa de acción del recurrido por inter-ferencia culposa de contrato por parte de tercero no puede proceder por la razón de que, en el caso de autos, la Sra. Ortiz sencillamente no puede ser considerada como un tercero. La Sra. Ortiz, como indicamos anteriormente, ocu-paba la posición de Farmacéutico Regente en la tienda de Walgreens de Ponce donde laboraba el recurrido. Según se han definido y descrito las funciones de dicha posición/21) el Farmacéutico Regente goza de amplios poderes y signi-ficativas responsabilidades en Walgreens.
*587Sabido es que, conforme al derecho mercantil, en el ejercicio y desarrollo de una empresa, ésta necesita valerse del concurso de personas que colaboren en su funcionamiento. Nos referimos a los auxiliares subordinados de la empresa, o sea, sus representantes. Empero, dentro de esa categoría, se debe distinguir siempre entre los colaboradores tipo factor y los meros dependientes. R. Uría, Derecho Mercantil, 6ta ed., Madrid, Imp. Aguirre, 1968, pág. 44. La primera categoría es la que nos concierne en el presente caso. Los colaboradores tipo factor son aquellas personas que, en mayor o menor medida, participan en la actividad empresarial de relación contractual con terceros. íd. Es decir, son aquellos que gozan del poder representativo frente a terceros, aunque en grados distintos, por lo que quedan excluidos aquellos “colaboradores dependientes que ejercitan tareas puramente internas, cuya realización no ha de llevar consigo una actividad externa de contratación con terceros ...”. F. Sánchez Calero, Instituciones de Derecho Mercantil, 9na ed., Madrid, Ed. Rev. Der. Privado, 1982, pág. 116. Específicamente, el Código de Comercio denomina a esta clase de colaboradores empresariales como “factor”.(22) Y el factor es considerado por la doctrina como un álter ego de la compañía. Sánchez Calero, op. cit., pág. 117; Uría, op. cit., pág. 44. Lo que implica, pues, es que, a todos los fines jurídicos, la empresa y el factor son la misma persona. Véase, además, S.L.G. Hernández-Beltrán v. TOLIC, 151 D.P.R. 754 (2000).
En el caso de autos, la Sra. Ortiz corresponde a dicha clase de colaborador empresarial. Esta no tan sólo super-visaba a los farmacéuticos auxiliares de la sucursal de Walgreens en cuestión, sino que tenía la responsabilidad de verificar que los farmacéuticos aspirantes cumpliesen los requisitos para ocupar dicha posición. También tenía la importante tarea de entrevistar a los aspirantes conjunta-*588mente con el Gerente General de la tienda. Asimismo, par-ticipaba en el proceso de evaluaciones periódicas de los far-macéuticos auxiliares, y era además la encargada de los asuntos disciplinarios en el recetario. En vista de las fun-ciones que ella desempeña, es forzosa la conclusión de que cumple con la amplia definición de factor. Máxime cuando sus tareas no se limitaban a aquellas que eran puramente internas. Claramente, su labor como Farmacéutico Re-gente llevaba consigo “una actividad externa de contrata-ción con terceros”, (Sánchez Calero, op. cit, pág. 116) una responsabilidad que compartía en cierta medida con el Ge-rente o apoderado general de la sucursal de Walgreens en cuestión. (23) El derecho mercantil admite la existencia de más de un factor. Sánchez Calero, op. cit., pág. 117. El puesto de Gerente General y el de Farmacéutico Regente son complementarios y ambos revisten responsabilidades de importancia en la empresa.
En vista de nuestra conclusión de que la Sra. Ortiz es factor, forzoso es concluir que ésta era un álter ego de Wal-greens; o sea, que para propósitos del presente caso, Wal-greens y ésta son la misma persona jurídica y, por tanto, no se le puede considerar tercero. Ergo, es improcedente invo-car la doctrina de interferencia contractual culposa de ter-cero en el presente caso.
Por todo lo anterior, el TPI actuó correctamente al dic-tar sentencia sumaria en el caso de autos.
V

Se dictará sentencia para revocar la dictada por el Tribunal de Circuito de Apelaciones el 22 de mayo de 2000 y 
*589
dejar en vigor, en su totalidad, la sentencia dictada suma-riamente por el Tribunal de Primera Instancia el 4 de octu-bre de 1999, que desestimó cada una de las reclamaciones del recurrido.

La Juez Asociada Señora Naveira de Rodón no intervino.

(1) El Sr. Ubaldino Jusino Figueroa (en adelante el recurrido) tenía sesenta y dos (62) años de edad al momento de su despido.


(2) Además del recurrido, también figuraban como demandantes sus tres (3) hijos: Anisyn Jusino Quiñones, Alian Jusino Quiñones, y Edwin Jusino Quiñones.
Asimismo, cabe advertir las diferentes partidas de daños que reclamó el recu-rrido en su demanda; a saber: reclamó la suma de ocho mil seiscientos cuarenta dólares ($8,640) por su acción por despido injustificado; la suma de cuatrocientos veintitrés mil ciento veinte dólares ($423,120) por la acción por discrimen en el empleo; la suma de cuatrocientos treinta y seis mil quinientos sesenta dólares ($436,560) por la acción de interferencia torticera contractual de tercero; y doscientos veinticinco mil dólares ($225,000) por su acción de daños extracontractual.


(3) Según surge del expediente, el Farmacéutico Regente es quien verifica que un solicitante tenga los requisitos para ocupar la posición de farmacéutico en Wal-greens de San Patricio, Inc. (en adelante Walgreens), incluido el que tenga la licencia exigida por ley, experiencia previa de trabajo y otros. Las personas que cumplan los requisitos de ley para ocupar la posición de farmacéutico, generalmente son entre-vistadas tanto por el Gerente de la tienda como por el Farmacéutico Regente. Asi-mismo, el Farmacéutico Regente participa de las evaluaciones periódicas que sobre los empleados farmacéuticos se efectúan, conjuntamente con el Supervisor de Distrito.
En lo que respecta a asuntos tales como descuadres de cajas registradoras, ausencias injustificadas, quejas de Chentes sobre conductas inapropiadas de emplea-dos en general, el Gerente de la tienda es el encargado de tomar las medidas que estime pertinentes (e.g., reprimendas, amonestaciones o suspensiones). En cuanto a los asuntos disciplinarios y aspectos técnicos del recetario, el Farmacéutico Regente es el encargado, ya que éste tiene la responsabilidad de velar sobre todos los proce-dimientos del recetario. Apéndice, Parte IV, págs. 502-503.


(4) Apéndice, Parte I, pág. 50.


(5) El abogado de Walgreens contestó la demanda también en representación de los demás demandados, la Sra. Iris V. Ortiz (en adelante Sra. Ortiz), su esposo (de-nominado en epígrafe como “Fulano de Tal”), y la sociedad de bienes gananciales integrada por éstos.


(6) Apéndice, Parte I, págs. 52-56. En específico, Walgreens acusó al recurrido de: (1) autorizar y permitir descuentos no autorizados para empleados de recetario para llevar mercancía de piso procesada por intercom, sin mediar receta; (2) no verificar adecuadamente una receta la cual redundó en mal despacho de una sustan-cia controlada C-II y no comunicarse luego con el cliente para verificar su estado de salud; (3) expedir cien (100) pastillas genéricas de Fioricet a una cliente de apellido Hernández sin haber mediado receta; (4) expedir recetas a un paciente de apellido Cartagena, pese a que éstas contenían discrepancias en la escritura de los médicos y en la cantidad de los medicamentos prescritos; (5) incumplir con las normas de Wal-greens sobre labores de recetario, tales como horas, firmas, fechas, direcciones al verificar y despachar recetas, además de descuadre en el inventario del fármaco denominado Demerol. Walgreens alegó que dicha conducta constituyó “fraude” y “hurt[o de] propiedad de la compañía”, o sea, “[t]omar mercancía de la compañía sin pagar la misma o permitir que un amigo o pariente haga lo mismo”, todo ello, en violación de la reglamentación interna de la compañía. Apéndice, Parte IV, pág. 543.


(7) Véase Solicitud de Desestimación de la Causa de Acción por Daños y Perjui-cios por Interferencia Culposa de Contrato, Apéndice, Parte IV, pág. 495.


(8) Véase Sentencia, Apéndice, págs. 33-46.


(9) Cabe indicar que ya el Tribunal de Primera Instancia (en adelante TPI) había declarado sin lugar la solicitud de sentencia sumaria del recurrido, mediante Resolución de 8 de julio de 1999. Véase Apéndice, Parte IV, pág. 558.


(10) El recurso de certiorari de Walgreens fue presentado el 20 de julio de 2000.


(11) Conforme a dicho propósito, la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.) (en adelante Ley 80) establece un sistema de indemniza-ción progresiva para situaciones de despidos que no hayan tenido justificación. Srio. del Trabajo v. I.T.T., 108 D.P.R. 536 (1979).


(12) Al hacer dicha determinación, claro está, es imperativo recordar que la Ley 80, en el artículo citado, dispone de modo categórico que “[n]o se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacio-nada con el buen y normal funcionamiento del establecimiento”. 29 L.P.R.A. see. 185b.


(13) Sin embargo, ello ha de efectuarse mediante preponderancia de la prueba, lo que representa un quantum, mayor de prueba que el que se exige en la jurisdicción federal. En ese sentido, la legislación local le es más favorable al empleado, pues *575requiere del patrono una prueba más vigorosa para rebatir la presunción de discrimen. Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 54 (1983).


(14) R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Ed. Michie de Puerto Rico, 1997, See. 2612, pág. 205.


(15) Existen en esencia dos (2) modalidades de sentencia sumaria, a saber: la primera es aquella que se dicta a base de documentos ofrecidos por el promovente que, a su vez, demuestran una ausencia de controversial real sobre los hechos me-dulares del caso, y en donde sólo se requiere aplicar el derecho; la segunda es aquella que se dicta cuando, luego de un descubrimiento de prueba exhaustivo, se determina que la prueba existente no es suficiente o adecuada para sostener las alegaciones de la demanda y los elementos esenciales de la reclamación, y, por ende, corresponde desestimarla. Esta última modalidad se conoce como sentencia sumaria por insufi-ciencia de la prueba. Véase Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994).


(16) Como cuestión de hecho, la evidencia utilizada con más frecuencia es la declaración jurada. Hernández Colón, op. cit., See. 2617, pág. 209. Cabe señalar que la Regla 36.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, contiene disposiciones es-pecíficas en cuanto a las declaraciones juradas.


(17) A esos efectos, cuando una parte solicite una sentencia sumaria, el juzgador deberá efectuar un sencillo análisis de dos (2) partes: (1) deberá primeramente exa-minar si los hechos alegadamente controvertidos pueden considerarse medulares o *579centrales al pleito (o sea hechos “materiales”, como expresa la Regla 36 de Procedi-miento Civil, 32 L.P.R.A. Ap. Ill), y (2) deberá luego determinar si, en efecto, existe controversia real sobre dichos hechos.


(18) Por su parte, el Art. 4 de la Parte I del Reglamento General de la Junta de Farmacia de Puerto Rico, Reglamento Núm. 5045, Departamento de Salud, 16 de marzo de 1994, dispone, que farmacéutico es la “[p]ersona autorizada por la Junta de Farmacia para ejercer la profesión de farmacia, preparar, fabricar, distribuir, vender *581productos farmacéuticos, productos químicos, medicinas, drogas y venenos”. Cabe señalar también que tanto la Ley como el Reglamento establecen los requisitos ne-cesarios para ejercer la profesión.


(19) Cabe destacar también la existencia del Reglamento del Secretario de Salud Núm. 91 para reglamentar la operación de los establecimientos dedicados a la ma-nufactura, producción, venta y distribución de drogas y productos farmacéuticos, Reglamento Núm. 5881, Departamento de Salud, 18 de noviembre de 1998. Dicho reglamento fue aprobado por la referida agencia para reglamentar la operación de los establecimientos dedicados a la manufactura, producción, venta y distribución de drogas y productos farmacéuticos, conforme a la autoridad concedida por la Ley de Farmacia de Puerto Rico, supra, y las disposiciones federales aplicables establecidas en el Prescription Drug Marketing Act of1987, Pub. L. No. 100-293, 102 Stat. 95, 21 U.S.C. secs. 301, 331, 333, 353 y 381.


(20) Debemos advertir que él recurrido sí fue amonestado previamente por su desempeño negligente, según surge de la prueba documental que acompañó a su solicitud de sentencia sumaria. Apéndice, Parte IV, pág. 470.


(21) Véase esc. 3.


(22) El Código de Comercio dispone en su Art. 201 que “[e]l gerente de una empresa ... tendrá el concepto legal de factor ...”. 10 L.P.R.A. see. 1573.


(23) El Sr. Sigfredo Carrero se desempeñaba como Gerente de la Farmacia Wal-greens en la calle Estrella de Ponce, durante el año 1995, cuando fue destituido el recurrido. Apéndice, Parte IV, pág. 495.